ELLETT, Chief Justice
(dissenting):
This case does not involve any law relating to joint tenancy. It is a case of gift, pure and simple. If it be true that the second wife earned a part or all of the funds in the bank, it does not matter. Had she been a rich woman and given her husband the money, there would exist the same identical relationship between her and the account as would have existed if she had earned it.
When she turned the money over to her husband to go into his sole bank account, she completely divested herself thereof. He could have bought a car or gambled it away and she would have been helpless to prevent either activity. There was no trust involved, and I think the garnishment was legal.
ELLETT, C. J., also concurs in the dissenting opinion of CROCKETT, J.